Title: From Benjamin Franklin to John Paul Jones, 15 October 1779
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,Passy Oct. 15. 1779.
I received the Account of your Cruize & Engagement with the Serapis, which you did me the honour to send me from the Texel. I have since received your Favour of the 8th from Amsterdam. For some Days after the Arrival of your Express scarce any thing was talked of at Paris and Versailles but your cool Conduct and persevering Bravery during that terrible Conflict. You may believe that the Impression on my Mind was not less strong than that on others, but I do not chuse to say in a Letter to yourself all I think on such an Occasion.
The Ministry are much dissatisfied with Captain Landais, and M. De Sartine has signified to me in writing that it is expected I should send for him to Paris and call him to Account for his Conduct, particularly for deferring so long the coming to your Assistance, by which means, it is supposed the States lost more of their valuable Citizens, and the King lost many of his Subjects Volunteers in your Ship, together with the Ship itself. I have accordingly written to him this Day acquainting him that he is charged with Disobedience of Orders in the Cruise and Neglect of his Duty in the Engagement; that a Court Martial being at this time inconvenient if not impracticable, I would give him an earlier Opportunity of offering what he has to say in his Justification, and for that purpose direct him to render himself immediately here, bringing with him such Papers or Testimonies as he may think useful in his Defence. I know not whether he will obey my Orders, nor what the Ministry will do with him if he comes; but I suspect that they may by some of their concise Operations save the Trouble of a Court martial. It will be well however for you to furnish me with what you may judge proper to support the Charges against him, that I may be able to give a just and clear Account of the Affair to Congress. In the meantime, it will be necessary, if he should refuse to come, that you should put him under an Arrest, and in that Case as well as if he comes, that you should either appoint some Person to command his Ship or take it upon yourself; for I know of no Person to recommend to you as fit for that Station.
I am uneasy about your Prisoners. I wish they were safe in France. You will then have compleated the glorious Work of giving Liberty to all the Americans that have so long languished for it in the British Prisons: for there are not so many there as you have now taken.
I have the Pleasure to inform you that the two Prizes sent to Norway are safely arrived at Berghen.
With the highest Esteem, I am Dear Sir, Your most obedient & most humble Servant
B Franklin
I am sorry for your Misunderstanding with M. de C. who has a great Regard for you(Private.)Honble. Comme: Jones.
 
Endorsed: From Doctr. Franklin Octor: 15. 1779. No. 25. Private
